Thayer, J.,
dissenting: In ruling that the defendant was in custody from the point when the detectives read him his Miranda rights and accused him of being untruthful, the trial court stated that “[w]hen confronted with the inconsistencies [between his statements and the information obtained from other witnesses,]” the defendant could have concluded that he was not free to leave, “even *228though the detectives assured him that he was not under arrest.” The trial court found that at that time, the intensity of the interview “escalated,” although “[n]o acts of intimidation or coercion took place,” and that the detectives “had developed a theory which directly implicated [the defendant], and it was their intention to question him further at that point about his involvement.”
The court held a hearing on the defendant’s motion to suppress his statements and the physical evidence seized from 622 Prescott Street. The defendant testified that it was his belief that once the police indicated that they wanted to talk to him, he had no choice but to go to the station and do so. Thus, he testified, he felt his freedom was effectively restricted when Officer Forest asked him over the phone if he would talk to the detectives. He stated that he believed that if he did not go to the station and answer their questions, the police “probably would have found (him) and arrested (him) and taken (him) down there.” He further stated that it was his belief that the police could arrest any citizen who was unwilling to talk to them. The defendant testified that he felt that if he had attempted to leave the station, the detectives would have stopped him. He acknowledged that the police had gone over his Miranda rights with him and that he understood those rights. He stated, however, that he believed that he could not exercise those rights. Defendant further stated that, although the police told him that he was not under arrest, he felt that he could not leave. He testified, however, that until the time that the police put him in the holding cell, they did not do anything to suggest to him that he was not free to leave. They had never told him that he was not free to leave, and he had not asked to leave or tried to leave. The officers had not taken out their guns, threatened him in any way, or screamed at him.
Despite the defendant’s own testimony that the officers did nothing to suggest that he was not free to leave until they placed him in the holding cell, it appears that the trial court determined that somehow the station house setting, the detectives’ informing the defendant of their suspicion (albeit unconfirmed) that fingerprints might exist to prove his involvement in Ramirez’ death, the fact that the police had information that Dedrick owed Ramirez money for cocaine and Ramirez had hired two co-employees “to get the money back from [Dedrick] at any cost,” and the fact that the interview was designed to produce incriminating responses, rather than any objective manifestation of police restraint upon the defendant’s freedom, rendered the situation custodial. Because, as I interpret the relevant United States Supreme Court decisions, this *229is not the appropriate federal constitutional standard to be applied, I would vacate the trial court’s order and remand in order that the trial court may reconsider its finding of custody in accordance with the standard set forth below.
The appropriate inquiry in determining whether an individual is in custody for the purposes of Miranda v. Arizona is whether there is a “‘formal arrest or restraint on freedom of movement’ of the degree associated with a formal arrest.” California v. Beheler, 463 U.S. 1121, 1125 (1983) (per curiam) (quoting Oregon v. Mathiason, 429 U.S. 492, 495 (1977) (per curiam)). Absent formal arrest, a finding of custody thus requires “at least some objective manifestation” of restraint on the defendant’s freedom, Fisher v. Scafati, 439 F.2d 307, 310 (1st Cir.), cert. denied, 403 U.S. 939 (1971), and any unarticulated plan or intent to arrest the defendant that the officers may develop during interrogation “has no bearing on the question whether [the defendant] was ‘in custody’” at that time. Berkemer v. McCarty, 468 U.S. 420, 442 (1984).
The United States Supreme Court’s decisions, Oregon v. Mathiason supra and California v. Beheler supra, are particularly instructive here. In Oregon v. Mathiason, the defendant, a parolee, was suspected by the police of having been involved in a burglary. The defendant voluntarily came to the police station, where he was interviewed by a police officer in an office with the door closed. The officer informed the defendant that he was not under arrest and told the defendant that he wanted to speak with him regarding a burglary and that the truthfulness of the defendant’s statements would possibly be considered by the district attorney or the judge. Oregon v. Mathiason, supra at 493. The officer further (falsely) advised the defendant that his fingerprints had been found at the scene. Shortly thereafter, the defendant confessed to the burglary. The officer then informed the defendant of his Miranda rights and took a taped confession. The defendant was released approximately thirty minutes after the interview had commenced. Oregon v. Mathiason, supra at 493-94.
The Supreme Court of Oregon reversed the defendant’s conviction for burglary on the ground that his confession had been obtained in violation of his Miranda rights. The Oregon court stated:
“We hold that the interrogation took place in a ‘coercive environment.’ The parties were in the offices of the State Police; they were alone behind closed doors; the officer informed the defendant he was a suspect in a theft and the authorities had evidence incriminating him in a crime; and the defendant was a parolee under supervision. We are of *230the opinion that this evidence is not overcome by the evidence that the defendant came to the office in response to a request and was told he was not under arrest.”
State v. Mathiason, 275 Or. 1, 5, 549 P.2d 673, 675 (1976), rev’d, Oregon v. Mathiason supra.
The United States Supreme Court summarily reversed, holding that on these facts “there [was] no indication that the questioning took place in a context where [the defendant’s] freedom to depart was restricted in any way.” Oregon v. Mathiason, supra at 495. According to the Supreme Court:
“Such a noncustodial situation is not converted to one in which Miranda applies simply because a reviewing court concludes that, even in the absence of any formal arrest or restraint on freedom of movement, the questioning took place in a ‘coercive environment.’ Any interview of one suspected of a crime by a police officer will have coercive aspects to it, simply by virtue of the fact that the police officer is part of a law enforcement system which may ultimately cause the suspect to be charged with a crime. But police officers are not required to administer Miranda warnings to everyone whom they question. Nor is the requirement of warnings to be imposed simply because the questioning takes place in the station house, or because the questioned person is one whom the police suspect. Miranda warnings are required only where there has been such a restriction on a person’s freedom as to render him ‘in custody.’ It was that sort of coercive environment to which Miranda by its terms was made applicable, and to which it is limited.”
Oregon v. Mathiason supra (emphasis in original). The Supreme Court expressly rejected the Oregon court’s finding that the officer’s false statement to the defendant about having discovered the defendant’s fingerprints at the scene was “another circumstance contributing to the coercive environment” which triggered the applicability of Miranda. According to the Supreme Court, “[w]hatever relevance this fact may have to other issues in the case, it has nothing to do with whether [the defendant] was in custody for purposes of the Miranda rule.” Oregon v. Mathiason, supra at 495-96.
Similarly, in California v. Beheler, the defendant was one whom the police suspected of murder; the defendant voluntarily came to the police station for questioning, where, as in the present case, he *231was informed that he was not under arrest. After the interview, the defendant was told that his statement would be evaluated and he was then released. He was arrested several days later, and was tried and convicted partially on the basis of his statement.
The California Court of Appeal reversed the defendant’s conviction on the ground that the police had failed to comply with Miranda. California v. Beheler, 463 U.S. at 1122-23. In determining that the defendant was in custody at the time he was questioned, the California court focused on the fact that the interview took place in the station house, the police had already identified the defendant as a suspect, and the interview was “designed to produce incriminating responses.” California v. Beheler, supra at 1123. The California court attempted to distinguish Mathiason on several grounds including the temporal proximity of the interrogation to the alleged offense and the defendant’s state of emotional distress. California v. Beheler, supra at 1124-25. The State court reasoned that the Mathiason decision did not preclude a consideration of the “totality of the circumstances” in determining whether a suspect is in custody. California v. Beheler, supra at 1125.
The United States Supreme Court again reversed, reiterating its holding in Mathiason with the now familiar statement that “[although the circumstances of each case must certainly influence a determination of whether a suspect is ‘in custody’ for purposes of receiving Miranda protection, the ultimate inquiry is simply whether there is a ‘formal arrest or restraint on freedom of movement’ of the degree associated with a formal arrest.” California v. Beheler, supra at 1125 (quoting Oregon v. Mathiason, 429 U.S. at 495).
These cases clearly indicate that the questioning of one suspected of a crime rises to the level of custodial interrogation only when the police have restricted the individual’s freedom of movement to the degree associated with a formal arrest. Thus, although I agree that custody must be determined by an objective reasonable standard, see Berkemer v. McCarty, 468 U.S. at 442, I remain convinced, unlike my brothers Johnson and Batchelder, that under the standard articulated by the Supreme Court, in order for the defendant’s perception of custody to be reasonable, it must be based upon some objective manifestation of restraint upon the defendant’s freedom; i.e., some words or actions on the part of the police that would objectively signal to the defendant that he is not free to depart. See Davis v. Allsbrooks, 778 F.2d 168, 172 (4th Cir. 1985) (although “any encounter with police may be both anxious and *232unpleasant,” such unpleasantness does not necessarily render the situation custodial under Mathiason and Beheler); cf. United States v. Camacho, 674 F. Supp. 118, 123 (S.D.N.Y. 1987) (restraints rendering the situation custodial included the officers’ instructing the defendant to “sit down, remain seated, and make no sudden movements ... for your safety and our safety,” as well as their monitoring the defendant’s every movement including his use of the bathroom (emphasis in original)). Because it does not appear that the trial court based its ruling on such a finding, I would vacate and remand for further consideration by the trial court. Before leaving this issue and although not raised in this case, I must note my concern over the effect the majority’s decision will have on fourth amendment issues.
I dissent as well from the majority’s holding assuming the defendant is in custody that Sergeant Stewart’s comment to the defendant following his request for counsel did not constitute interrogation pursuant to the federal constitutional standard set forth in Rhode Island v. Innis, 446 U.S. 291 (1980). The United States Supreme Court has defined interrogation for purposes of Miranda to include not only express questioning but also “any words or actions on the part of the police ... that the police should know are reasonably likely to elicit an incriminating response from the suspect.” Id. at 301. The appropriate focus in determining whether a particular statement constitutes interrogation is primarily on the reasonable perception of the suspect rather than on the intent of the police. Id. “[WJhere a police practice is designed to elicit an incriminating response from the accused, [however,] it is unlikely that the practice will not also be one which the police should have known was reasonably likely to have that effect.” Id. at 302 n.7.
Sergeant Stewart testified at the suppression hearing that in making the statement, which he characterized as a “parting shot,” he had “wanted to give [the defendant] something to think about____” Lieutenant Bovaird testified that the police sometimes give such a “parting shot” to a suspect after he requests an attorney because “possibly [the suspect] would change his mind as far as having something to think about when he leaves the station.” Thus, the admitted purpose of the officers’ practice of making such a statement was to induce the defendant to “change his mind” and to confess prior to his consulting with an attorney. This uncontroverted evidence belies the trial court’s finding that the statement was not intended to elicit an incriminating response. Cf. United States v. Thierman, 678 F.2d 1331, 1335 n.4 (9th Cir. 1982) (“police *233practices designed to elicit an incriminating response will normally be deemed interrogation”).
The ultimate question, however, is whether the statement was one which the officer should have known would be reasonably likely to elicit an incriminating response. The trial court found, and the majority apparently agrees, that the statement did not satisfy this test, because the defendant had previously denied the officers’ self-defense theory, and Sergeant Stewart was “sincerely astonished” by the defendant’s affirmative response.
I do not consider these facts to be determinative in characterizing the defendant’s statement. That Sergeant Stewart was honestly surprised that his “parting shot” was successful in accomplishing its intended purpose of prompting a confession does not preclude a finding that such a result was reasonably foreseeable. The officer’s statement must be viewed in the context of the entire circumstances and the reasonable perceptions of the defendant. During the preceding period of interrogation, the detectives had indicated to the defendant that they believed he was the person who had stabbed Ramirez and that their only question was whether he had done it in self-defense. Considering Sergeant Stewart’s comment in this context, it was not, as in Innis, merely part of a conversation overheard by the defendant relative to a subject matter which the police had no reason to know was of any peculiar significance to him. Cf. Rhode Island v. Innis, 446 U.S. at 302 (no evidence that police were aware that defendant was peculiarly susceptible to an appeal relative to handicapped children). Rather, Sergeant Stewart’s comment was made directly to the defendant, immediately following a forty-minute period of questioning which had focused primarily upon the self-defense theory. It was a direct challenge to the defendant to answer questions then, without an attorney, or lose his chance to explain that he had acted in self-defense. This practice amounted to more than the “subtle compulsion” which the Supreme Court found insufficient in Innis. See id. at 303.
This determination finds further support in the Supreme Court’s explanation of the parameters of custodial interrogation in the Innis decision. Referring to the Miranda opinion itself for guidance in defining interrogation, the Innis Court observed that “[t]he Court in Miranda also included in its survey of interrogation practices the use of psychological ploys, such as to ‘posi[t]’ ‘the guilt of the subject,’ to ‘minimize the moral seriousness of the offense,’ and ‘to cast blame on the victim or on society.’ ... It is clear that these techniques of persuasion, no less than express questioning, were *234thought, in a custodial setting, to amount to interrogation.” Rhode Island v. Innis, supra at 299 (quoting Miranda v. Arizona, 384 U.S. at 450). Here, Sergeant Stewart’s “parting shot” to the defendant in essence posited that the defendant had merely stabbed Ramirez in self-defense, and that if he exercised his right to consult with an attorney, then the police would “never know” the mitigating circumstances of the incident. This was precisely the type of “psychological ploy” that, “no less than express questioning,” the Supreme Court recognized as interrogation, which, in a custodial setting, implicates the procedural protections of Miranda.
Moreover, the Supreme Court has consistently recognized the value of a prophylactic “bright-line” prohibition of police-initiated questioning after the defendant has invoked his right to counsel. See, e.g., Smith v. Illinois, 469 U.S. 91, 98 (1984); Oregon v. Bradshaw, 462 U.S. 1039, 1044 (1983); Edwards v. Arizona, 451 U.S. 477, 486 n.9 (1981) (following a request for counsel, the accused and not the police must reopen dialogue with the authorities). Absent such a rule, the police “through ‘badger[ing]’ or ‘overreaching’ — explicit or subtle, deliberate or unintentional — might otherwise wear down the accused and persuade him to incriminate himself notwithstanding his earlier request for counsel’s assistance.” Smith v. Illinois supra (quoting Oregon v. Bradshaw supra).
For all of these reasons, I respectfully dissent. I would hold, therefore, that were the trial court upon remand to find the .defendant in custody, the court must suppress the defendant’s response to Sergeant Stewart’s comment as the product of impermissible custodial interrogation.
Souter, J., joins in the dissent of Thayer, J.